Citation Nr: 1441413	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  06-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected PTSD, for substitution or accrued benefits purposes.

3. Entitlement to an evaluation in excess of 70 percent for PTSD, for substitution or accrued benefits purposes.

4. Entitlement to an effective date earlier than July 26, 2011, for the award of service connection for lung cancer with coin lesion/lung nodule, for substitution or accrued benefits purposes.

5. Entitlement to specially adapted housing, for substitution or accrued benefits purposes.

6. Entitlement to a special home adaptation grant, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1965 to November 1967 and from November 1973 to November 1975.  He died in September 2013 during the pendency of the appeal; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a number of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before a hearing officer at a February 2006 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in August 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to service connection for hypertension as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. GERD was neither proximately due to nor chronically worsened by the Veteran's service-connected PTSD.

2. PTSD was manifested throughout the appeal period by no more than moderate to severe symptomatology including some frequent panic attacks; symptomatology resulting in total social impairment is not shown.

3. Neither a formal nor informal claim for entitlement to service connection for lung cancer, or any other lung disorder, was received prior to July 26, 2011.

4. Due to the Veteran's death, the issues of entitlement to specially adapted housing and a special home adaptation grant are rendered moot.



CONCLUSIONS OF LAW

1. The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).

2. The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for an effective date earlier than July 26, 2011, for the award of service connection for lung cancer have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 (2013).

4. The criteria for specially adapted housing have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2013).

5. The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a number of notice letters throughout the appeal period that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claims of service connection and increased evaluation, and of the Veteran's and VA's respective duties for obtaining evidence.  Both the Veteran and his surviving spouse have been afforded a meaningful opportunity to participate effectively in the processing of the instant claims and given ample time to respond.  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran and appellant have also been obtained, including records related to the Veteran's Social Security Administration (SSA) disability claim.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was provided VA examinations in relation to his GERD and PTSD claims.  The Board finds these examinations, in conjunction with subsequent addenda, are adequate for the purposes of the instant appeal, as they involved a review of the evidence of record, examination of the Veteran when necessary and feasible, and provides an adequate discussion of relevant symptomatology and opinion with rationale when required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, the Veteran was also afforded a DRO hearing in February 2006 with respect to one of the issues on appeal, the rating for the Veteran's service-connected PTSD.  During the hearing and pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO and the Veteran's representative, and the Veteran engaged in a colloquy with a view towards substantiation of the claim pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant, supra.

Finally, as noted above, the instant appeal was remanded in August 2012 for additional development.  Specifically, the Board instructed that an addendum opinion be obtained regarding the claimed GERD, new evidence be considered and a supplemental statement of the case be issued.  Each of these instructions has been accomplished, and there has been substantial compliance with the Board's remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection

The Veteran claimed service connection for GERD as secondary to his service-connected PTSD.  Initially, the Board notes that neither the Veteran nor his surviving spouse have claimed, nor does the record suggest, that service connection may be warranted for his GERD disability as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was provided a VA examination in February 2011, for which the examiner reviewed the Veteran's medical records as well as the current medical literature pertaining to etiology and pathogenesis of GERD.  The examiner noted that the primary event in the pathogenesis of GERD is movement of gastric juice from the stomach into the esophagus, and that the antireflux barrier at the gastroesophageal junction is anatomically and physiologically complex and vulnerable to several mechanisms of reflux.  Ultimately, the examiner concluded that the psychological disorder PTSD plays no part in this process and, as such, GERD is less likely than not secondary to or permanently aggravated by PTSD.

In conjunction with his June 2011 notice of disagreement, the Veteran's representative referred to an internet article regarding stress.  This article notes, in pertinent part, that "[s]tress can lead to health problems, such as...gastrointestinal disorders...."  The appellant asserted that investigators, for a long time, have noticed that stress is associated with worsening of GERD symptoms.  Other internet articles have been submitted as well that note an association and/or relationship between gastrointestinal systems and PTSD.

An addendum opinion was obtained in February 2013 to address the conflicting evidence.  Again, the examiner opined that it is less likely than not that the Veteran's GERD was proximately due to PTSD.  In this regard, the VA examiner noted that there are no articles within the medical literature that state PTSD specifically causes reflux disease.  Concerning aggravation, the examiner determined that it is not medically possible to render an opinion because of so many intertwining and severe medical comorbidities that the Veteran suffered from.  Finally, with respect to the internet articles submitted by the Veteran's representative, the VA examiner noted that these articles only refer to association and suggestion, but are not based on repetitive investigational medical fact.  Suggestions and associations are not specific medical fact causation.

With regards to the information obtained from the internet and submitted by the Veteran's representative, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis added); see also Sacks v. West, 11 Vet. App. 314 (1998).  In the present case, the internet evidence submitted on behalf of the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.

The Board acknowledges that the Veteran himself as well as the current appellant claimed that he suffered from GERD that was proximately due to or was aggravated by his service-connected PTSD.  However, while the they are competent to report (1) symptoms observable to a layperson, e.g., pain, anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, these lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected PTSD was the proximate cause of or aggravated his GERD.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for GERD must be denied.  See 38 U.S.C.A. § 5107.

Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant asserts that the Veteran's service-connected PTSD was more severe than contemplated by the assigned evaluations.  The Veteran was assigned a 70 percent evaluation for his PTSD throughout the appeal period.  See March 2011 supplemental statement of the case.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted at any point during the appeal period.  As noted above, a 100 percent evaluation contemplates total occupational and social impairment due to such symptoms as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, as well as a disorientation to time or place.  While the Veteran's PTSD did result in unemployability, there is no competent evidence that it also resulted in total social impairment.  In fact, the Board notes that the Veteran married his now surviving spouse during the appeal period.

Turing to the record, at an October 2005 VA examination, he was noted to have poor personal hygiene, though this was determined by the examiner to be due to a personality disorder and not PTSD.  He exhibited a friendly attitude toward the examiner, and was oriented in all spheres.  He exhibited no delusions, obsessive/ritualistic behavior or panic attacks, and was found to have good impulse control without episodes of violence or suicidal/homicidal ideation.  Finally, his remote and recent memory were normal.  A GAF score of 60, representing moderate symptomatology, was assigned.  See DSM-IV.

VA treatment records indicate the Veteran received both group and individual counselling through the PTSD clinic, with similar symptomatology exhibited.  At an April 2010 VA examination, the Veteran reported a significant panic attack approximately six months prior, with more frequent and recent panic attacks.  He reported living with his girlfriend at the time.  His speech was slightly garbled and difficult to understand because of his lack of teeth.  However, his thought process was linear and logical.  He had no suicidal or homicidal ideation or obsessive/repetitive patterns of thinking.  Cognitively, he was alert and oriented in all dimensions, and his memory testing was grossly intact.  A GAF score of 46, representing moderate to severe symptomatology, was assigned.  See DSM-IV.

Overall, the Board concludes that the evidence discussed above, as well as all other evidence of record not specifically addressed, supports no more than a 70 percent evaluation throughout the appeal period.  There is no evidence of symptomatology such as severe memory loss, persistent delusions or hallucinations, or a persistent danger of hurting himself or others.  Further, total social impairment is not demonstrated, as the Veteran maintained a relationship with his girlfriend and was married during the course of the appeal.  

The Board acknowledges the appellant's contentions that the Veteran's service-connected PTSD warrants an increased evaluation throughout the appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran or appellant alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

Accordingly, the Board finds the preponderance of the evidence is against an evaluation of 70 percent at any point during the appeal period.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

As a final note, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability was manifest by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected conditions that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Earlier Effective Date

The appellant seeks an effective date earlier than July 26, 2011, for the award of service connection for lung cancer.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2013).

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for lung cancer, or any other lung disorder, prior to July 26, 2011.  Rather, on this date, the Veteran's spouse spoke with VA and inquired as to whether a claim for a lung condition had been filed.  Upon being informed it had not, she requested a claim for service connection for a lung condition be opened, because the Veteran had an upcoming appointment for his lungs.  See July 2011 Report of General Information.

The Board acknowledges the appellant's assertion that an earlier effective date is warranted based upon liberalizing law.  Generally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  Respiratory cancers was included as a presumptive Agent Orange disease under 3.309(e) effective June 9, 1994.  See 59 Fed. Reg. (June 9, 1994).  There is no evidence, nor assertion by the appellant, that the Veteran was diagnosed with lung cancer at this time.  As such, an earlier effective date is not warranted under 38 C.F.R. § 3.114.

Finally, there is no indication that VA denied compensation for lung cancer in any decision issued between September 25, 1985 and May 3, 1989.  In addition, the Veteran's claim, received on July 26, 2011, was not pending before VA on May 3, 1989, and was not received by VA between May 3, 1989 and June 9, 1994, the effective date of the presumption of service connection for respiratory cancers.  Therefore, an earlier effective date pursuant to Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) and 38 C.F.R. § 3.816 is not warranted.

As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2). As such, the Board finds that an effective date prior to July 26, 2011, is not warranted, as neither the Veteran nor his representative filed a claim for service connection for this disability prior to this date.  Thus, the appeal must be denied.  Id.

Specially Adapted Housing and Special Home Adaptation Grant

Certain types of home adaptation, improvement or structural alteration may be provided to veterans that meet the criteria specified in 38 C.F.R. §§ 3.809 and 3.809a (2013).  Pertinent to the instant appeal, unlike compensation for a service connected disability, for which a veteran continues to receive compensation as long as he or she is disabled and are subject to accrued benefits, a grant of specially adapted housing or special home adaptation is a one-time expenditure for a specific home modification.  Where VA is assisting the Veteran in acquiring specially adapted housing, the focus must be on whether at the time the funds are disbursed, the Veteran is entitled to specially adapted housing or a special home adaptation grant.

As noted above, the Veteran passed away during the pendency of the instant appeal.  Therefore, the question of whether his service-connected disabilities warranted specially adapted housing or a special home adaptation grant have been rendered moot, and the appeals are denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

Service connection for GERD is denied.

An evaluation in excess of 70 percent for PTSD is denied.

Specially adapted housing is denied.

A special home adaptation grant is denied.


REMAND

In the August 2012 remand, the Board instructed that, if the appellant were to submit additional private treatment records regarding the claimed diagnosis of hypertension, then an addendum VA opinion is to be obtained regarding secondary service connection.  The appellant submitted these private treatment records in January 2014.  As these records were submitted after the issuance of the most recent supplemental statement of the case (SSOC), the AOJ has not had an opportunity to review them or to comply with the Board's remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding hypertension.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  Based on the review of the record, the examiner is requested to offer an opinion on the following:

a. Was the Veteran diagnosed with a hypertension disability prior to his death?  If answered in the negative, the examiner must reconcile this opinion with private treatment records noting a diagnosis of hypertension, well-controlled (located in the virtual claims file).

b. Was any diagnosed hypertension disability at least as likely as not (probability of at least 50 percent) proximately due to or the result of service-connected PTSD?

c. Was any diagnosed hypertension disability at least as likely as not (probability of at least 50 percent) aggravated (chronically worsened) by service-connected PTSD?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


